          Case MDL No. 2997 Document 40-1 Filed 03/23/21 Page 1 of 1




                 BEFORE THE UNITED STATES JUDICIAL PANEL
                      ON MULTIDISTRICT LITIGATION


IN RE: BABY FOOD MARKETING,                  MDL No. 2997
SALES PRACTICES AND PRODUCTS
LIABILITY LITIGATION



                             SCHEDULE OF ACTIONS


     Case Caption                  District            Case No.        Judge
1.   Thomas, et al. v. Beech-Nut   Northern District   1:21-cv-00133   Judge Thomas J.
     Nutrition Company             of New York                         McAvoy
2.   McKeon, et al. v. Plum,       Northern District   4:21-cv-01113   Judge Gonzalez
     PBC, et al.                   of California                       Rogers
3.   McKeon, et al. v. Hain        Eastern District    2:21-cv-00938   Judge Joan M.
     Celestial Group               of New York                         Azrack
4.   Hampton, et al. v. Nurture,   Southern District   1:21-cv-01882   Judge Mary Kay
     Inc.                          of New York                         Vyskocil
